Citation Nr: 0934297	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for degenerative joint 
disease of the cervical spine.

4.	Entitlement to service connection for residuals of a low 
back injury.

5.	Entitlement to service connection for a left inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2006 and September 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 in August 2009 indicating 
he desires a Travel Board hearing in relation to the issues 
on appeal.  As the Veteran's requested hearing has not yet 
been conducted, this matter should be REMANDED to schedule 
the Veteran for a Travel Board or videoconference Board 
hearing of his choosing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or 
videoconference Board hearing of his 
choosing per his request.  Appropriate 
notification should be given to the 
appellant and his representative, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




